DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 102(a2) as being anticipated by US Publication 2022/0016411 to Winterwerber.

In regards to claims 1 and 6-7, Winterwerber discloses and shows in Figures 3a-3g, 4a-4d, and 6a, a method of preparing a fiber optic sensor, the method comprising: 
forming an elongated slot (18) within an exterior surface of a metallic body (17) (par. 18, 41); 
positioning an optical fiber (8) within the elongated slot in the metallic body (par. 18, 41-42); 
ultrasonically welding a metallic tape (20) to the exterior surface of the metallic body to achieve a metal-embedded optical fiber (par. 18, 41-42); and 

[claim 6] wherein the metallic body extends in the lengthwise direction of the optical fiber and includes an end portion that is flush with the terminal end of the optical fiber (par. 22, 43);  
[claim 7] wherein the optical fiber includes a metallic coating prior to positioning within the elongated slot in the metallic body (par. 21, 42).  

Claim(s) 8-9, 11-13 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2014/0168659 to Suri et al.

In regards to claims 8-9 and 11-12, Suri discloses and shows in Figures 1-6, a fiber optic sensor for measuring a contacting fluid, the fiber optic sensor comprising: 
a diaphragm (11) including a reflecting surface opposite a fluid-contacting surface (par. 1, 10, 76, 117-118, 124); and 
an optical fiber (13) embedded in a metal matrix (12), the optical fiber including a terminal end 18positioned opposite the reflecting surface of the diaphragm, such that light exiting the optical fiber is directed toward the diaphragm and is reflected back toward the optical fiber for determining a characteristic of the contacting fluid (par. 1, 10, 44, 53, 57, 83, 117, 121, 124, 184-185); 

[claim 11] wherein the metal matrix includes an end portion that is even with the terminal end of the optical fiber (Figures 1-6);  
[claim 12] wherein the metal matrix extends in the longitudinal direction of the optical fiber, the optical fiber being centrally disposed within the metal matrix (Figure 1-6).  

In regards to claims 13 and 18-20, Suri discloses and shows in Figures 1-6, an apparatus comprising: 
a low coherence light source (par. 22, 85, 121); 
a fiber optic sensor including an optical fiber embedded in a metal matrix, the optical fiber including a fiber terminus opposite a reflecting surface of a diaphragm (par. 12, 25, 44, 49, 57, 175); 
an optical interferometer that produces an interferometry output using light from the low coherence light source reflected off of the fiber terminus and the reflecting surface of the diaphragm (par. 83, 117, 121, 194); and 
an analyzer that receives the interferometry output and, based on the interferometry output, determines a phase difference induced at the fiber optic sensor, converts the phase difference into a physical displacement of the diaphragm, and converts the physical displacement of the diaphragm into an analyzer output that is indicative of a pressure difference across the diaphragm (par. 53, 88-91, 122, 194, 197);

[claim 19] wherein the metal matrix extends in the longitudinal direction of the optical fiber, the optical fiber being centrally disposed within the metal matrix (Figures 1-6);
[claim 20] wherein the optical fiber includes a silica fiber and wherein the metallic matrix includes aluminum alloy, nickel alloy, or stainless steel (par. 12, 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Winterwerber, in view of Suri.

In regards to claims 2-5, Winterwerber differs from the limitations in that it is silent to the method, [claim 2] further including forming the metallic body by ultrasonically welding a first plurality of successive layers of metallic tape to each other; [claim 3] further including ultrasonically welding a second plurality of successive layers of metallic tape over the optical fiber; [claim 4] wherein the metallic tape is selected from a group consisting of aluminum alloy, 
However, Suri teaches and shows in Figures 1-7, a micromachined fiber optic sensor system, wherein a fiber sensor head may be made from a variety of engineering metals and alloys, e.g. stainless steel, nickel and titanium (par. 12, 25), and wherein the fiber sensor head may be manufactured to a desired size and weight through well-known processes, such as micro-machining and ultrasonic welding (par. 12, 14-16, 57, 62, 76-81, 118, 175). Further, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Winterwerber to include a metallic body comprising a plurality of successive layers manufactured by ultrasonic welding for the advantage of utilizing a well-known manufacturing process to generate an optical sensor of a desired size and weight, with a reasonable expectation of success. 
   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suri.

In regards to claim 10, Suri discloses a fiber optic sensor system that is utilized to measure “external parameters” including “pressure, temperature, vacuum, strain, flow, level, depth of fluid column, biomedical sensors, environmental parameters, etc.” (par. 53).

However, corrosion is a well-known environmental parameter. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Suri to include measuring corrosion for the advantage of obtaining a common and well-known measurement from a fiber sensor, with a reasonable expectation of success. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suri, in view of US Publication 2002/0093660 to Maeda.

In regards to claim 14, Suri differs from the limitations in that it is silent to the apparatus wherein the optical interferometer is a Michelson interferometer 19including a first photodetector having a first output and a second photodetector having a second output, and wherein determining the phase difference is based on a ratio of a normalized intensity of the first output relative to a normalized intensity of the second output.
However, Maeda teaches and shows in Figure 6, a wavelength measuring apparatus, that is configured as a Michelson interferometer and utilizes a first and second photodetector (207, 208), to measure and compare two light intensities, wherein the light intensities are represented as normalized Gaussian distributiuons (par. 11, 15-16, 22, 30, 33).
. 
 
  Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suri, in view of Maeda, and in further view of US Publication 2004/0239943 to Izatt et al.

In regards to claims 15-17, Suri differs from the limitations in that it is silent to the apparatus, [claim 15] wherein the interferometer includes a third photodetector to output a voltage proportional to an optical intensity of a non-interfering optical signal; [claim 16] wherein the analyzer is configured to compensate for a darkening in the optical fiber based on a change in an intensity of the non-interfering optical signal over time; [claim 17] wherein the non-interfering optical signal is output from a 3 x 3 optical coupler, the 3 x 3 optical coupler providing an interfering first optical signal to the first photodetector and an interfering second optical signal to the second photodetector. 
However, Izatt teaches and shows in Figures 2-3, and 9-12, a low coherence interferometry system that utilizes a 3x3 optical coupler to simultaneously obtain a plurality of interferometric measurements (D1, D2, D3), and detect any DC components, including intensity loss (applicant’s darkening), within the system (D4) (par. 36, 40-41, 49), wherein the DC 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Suri to include a Michelson configuration with a 3x3 coupler and a third photodetector for the advantage of utilizing a well-known configuration to determine DC components with the light signals and improve the measurement signals, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886